JUDGMENT

                                   Court of Appeals
                              First District of Texas
                                 NO. No. 01-15-00271-CR

                               KENNETH LEAKS, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

     Appeal from the 174th District Court of Harris County. (Tr. Ct. No. 1451850).

         The cause heard today by the Court is an appeal from the judgment signed by the
court below on January 29, 2015. After inspecting the record of the court below, it is the
opinion of this Court that it has no jurisdiction over the appeal.          It is therefore
CONSIDERED, ADJUDGED, and ORDERED that the appeal be dismissed.

         The Court orders that this decision be certified below for observance.

Judgment rendered October 6, 2015.

Per curiam opinion delivered by panel consisting of Justices Keyes, Massengale, and
Lloyd.